DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2020, 12/23/2021, & 5/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosue et al. (Japanese Patent Application Publication # JPH11-307344A).
Regarding Claim 1, Kiyosue discloses a multilayer coil component (i.e. laminated inductor) comprising: 
a multilayer body (i.e. element body 1) that is formed by stacking a plurality of insulating layers (i.e. dielectric material sheets of laminated sheets 7, 8, 9, 10) on top of one another in a length direction and that has a coil (i.e. coil portion 4) built into the inside thereof; and 
a first outer electrode (i.e. electrode 2) and a second outer electrode (i.e. electrode 3) that are electrically connected to the coil; 
wherein the coil is formed by a plurality of coil conductors (i.e. conductive layers 7a, 8a, 9a, 10a of laminated sheets 7, 8, 9, 10) stacked in the length direction together with the insulating layers being electrically connected to each other, 
the multilayer body has a first end surface (i.e. end surface 1a) and a second end surface (i.e. end surface 1b), which face each other in the length direction, a first main surface and a second main surface (i.e. bottom & top surfaces 1c), which face each other in a height direction perpendicular to the length direction, and a first side surface and a second side surface (i.e. side surfaces 1c), which face each other in a width direction perpendicular to the length direction and the height direction, 
the first outer electrode extends along and covers a portion of the first end surface and a portion of the first main surface, 
the second outer electrode extends along and covers a portion of the second end surface and a portion of the first main surface, 
the first main surface is a mounting surface, 
a stacking direction of the multilayer body and a coil axis direction of the coil are parallel to the first main surface, 
a length of a region in which the coil conductors are arranged in the stacking direction (i.e. L1 - (2*L5), where 0 < L5/L1 ≦ 0.15) is in a range from 85% to 95% of a length of the multilayer body (i.e. 0.5 mm ≤ L1 ≤ 1.7 mm), and 
a sum of a number of stacked coil conductors that face a portion of the first outer electrode that extends along the first main surface and a number of stacked coil conductors that face a portion of the second outer electrode that extends along the first main surface is less than or equal to twelve (Fig. 1-5; Abstract; Paragraphs 0015, 0019-0037). Kiyosue teaches that, in order to obtain a sufficiently large Q factor/value for the stacked inductor, the formula of 0 < L5/L1 ≦ 0.15 should be satisfied when the length of the element body is set to L1 and the lengths of the drawing parts 5 and 6 to be L5.  A length of a region in which the coil conductors are arranged in the stacking direction can be calculated using the formula x= L1 - (2*L5). Taking into account all the conditions set by Kiyosue, said length of a region in which the coil conductors are arranged in the stacking direction can easily be in a range from 85% to 95% of a length of the multilayer body. 
Alternatively, it would have been an obvious matter of design choice to make a length of a region in which the coil conductors are arranged in the stacking direction be in a range from 85% to 95% of a length of the multilayer body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This analysis applies to the sum of the numbers of stacked coil conductors facing portions of the first and second outer electrodes. 

Regarding Claim 2, Kiyosue does not explicitly disclose that a number of stacked coil conductors is in a range from 40 to 60. Kiyosue is not specific about the number of stacked coil conductors, but indicates that it is within the scope of the invention that the coil portion is formed by laminating the laminated sheet in which the conductive layer is formed on the sheet and that the number of turns can be changed by adjusting the number of sheets so that the inductance value can be easily changed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a number of stacked coil conductors be in a range from 40 to 60, in order to obtain a desired inductance value since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 3, Kisoyue does not explicitly disclose that a thickness of the coil conductor is in a range from 3 µm to 6 µm. 
Although Kisoyue is silent on the specific thickness of the coil conductor, a desire to miniaturize and reduce the size and thickness of the laminated inductor is expressed throughout the cited parts of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a thickness of the coil conductor be in a range from 3 µm to 6 µm, in order to miniaturize and reduce the size and thickness of the laminated inductor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 4, Kisoyue discloses that the length of the multilayer body (i.e. L1) is in a range from 560 µm to 600 µm (i.e. 0.5 mm (500 µm) ≤ L1 ≤ 1.7 mm (1700 µm)) (Fig. 1-5; Abstract; Paragraphs 0015, 0019-0037).

Regarding Claim 5, Kisoyue does not explicitly disclose that a thickness of the coil conductor is in a range from 3 µm to 6 µm. 
Although Kisoyue is silent on the specific thickness of the coil conductor, a desire to miniaturize and reduce the size and thickness of the laminated inductor is expressed throughout the cited parts of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a thickness of the coil conductor be in a range from 3 µm to 6 µm, in order to miniaturize and reduce the size and thickness of the laminated inductor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 6, Kisoyue discloses that the length of the multilayer body (i.e. L1) is in a range from 560 µm to 600 µm (i.e. 0.5 mm (500 µm) ≤ L1 ≤ 1.7 mm (1700 µm)) (Fig. 1-5; Abstract; Paragraphs 0015, 0019-0037).

Regarding Claim 7, Kisoyue discloses that the length of the multilayer body (i.e. L1) is in a range from 560 µm to 600 µm (i.e. 0.5 mm (500 µm) ≤ L1 ≤ 1.7 mm (1700 µm)) (Fig. 1-5; Abstract; Paragraphs 0015, 0019-0037).

Regarding Claim 8, Kisoyue discloses that the length of the multilayer body (i.e. L1) is in a range from 560 µm to 600 µm (i.e. 0.5 mm (500 µm) ≤ L1 ≤ 1.7 mm (1700 µm)) (Fig. 1-5; Abstract; Paragraphs 0015, 0019-0037).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847      

/William H. Mayo III/Primary Examiner, Art Unit 2847